Citation Nr: 1443886	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), with generalized anxiety and dysthymia in excess of 50 percent.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to January 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision and a December 2012 Decision Review Officer decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The Veteran was scheduled for a Board videoconference hearing in March 2014.  He failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  His hearing request is, therefore, deemed withdrawn.


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's hearing impairment has been no worse than Level V in either ear.

2.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that most nearly approximates reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


2.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in an October 2011 letter, which was sent prior to the initial adjudication of the claims in November 2011 and December 2012.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  The record reflects that all pertinent available service treatment records (STRs), and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in October 2013.  The Veteran has not asserted, and the evidence of record does not show, that his PTSD, with generalized anxiety disorder and dysthymic disorder or bilateral hearing loss has increased significantly in severity since his most recent examinations.  The Veteran was afforded a hearing before a Decision Review Officer in August 2013, and has also been afforded an opportunity for a hearing before the Board, but failed to report for his Board hearing in March 2014.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

A.  Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a May 2002 rating decision, and a noncompensable evaluation was assigned.  In October 2011 the Veteran filed a claim for an increased rating, and in the November 2011 rating decision on appeal was awarded a 20 percent disability evaluation.  

In response to his claim, the Veteran was afforded a VA audiological examination in November 2011; the examiner reviewed the claims file, and noted the Veteran's history.  The Veteran reported difficulty hearing during his examination.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
60
60
65
LEFT
70
60
60
60

Speech recognition was 94 percent in the right ear, and 96 percent in the left ear. 

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and Level II Roman numeral designation for the left ear.  However, the readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment under Table VIA.  Applying the values above to Table VIA results in a Level V Roman numeral designation for the right ear and Level IV Roman numeral designation for the left ear.  Since the higher Roman numerals result from utilizing Table VIA, those results are used. Application of a Level V designation and Level IV designation to Table VII results in a 20 percent rating.  

A second VA audiological examination was conducted in October 2013.  At that time his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
70
60
65
70
LEFT
75
60
60
70

Speech recognition was 94 percent in the right ear, and 88 percent in the left ear. 

Applying the values above to Table VI results in a Level II Roman numeral in the right ear, and Level III Roman numeral in the left ear.  The readings reported in this evaluation again meet the requirements for evaluation as an exceptional pattern of impairment under Table VIA.  Applying the values above to Table VIA results in a Level V Roman numeral designation for the right ear and Level V Roman numeral designation for the left ear.  Since the higher Roman numerals result from utilizing Table VIA, those results are used.  Application of a Level V designation and Level V designation to Table VII also results in a 20 percent rating.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the November 2011 examiner stated that the Veteran had moderately severe to severe sensorineural hearing loss, which would make conversing extremely difficult without the use of amplification devices.  The October 2013 examiner noted that the Veteran relied on hearing aids for daily communication purposes and that the Veteran would have great difficulty hearing and understanding speech, even at elevated levels, without hearing aids.  

On review of the file, it is evident the criteria for a rating in excess of 20 percent have not been met under Diagnostic Code 6100.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the level for a higher evaluation under the rating schedule.  Thus, a rating in excess of 20 percent for bilateral hearing loss is not warranted under the schedular criteria. 

B.  Posttraumatic Stress Disorder with Generalized Anxiety and Dysthymia:

The Veteran filed a claim for service connection for PTSD, anxiety and depression in October 2011.  He was awarded service connection for PTSD with generalized anxiety and dysthymic disorders in a December 2012 rating decision, and a 50 percent evaluation was assigned.  The Veteran appealed the assignment of the 50 percent evaluation.  

The Veteran's PTSD, with generalized anxiety and dysthymia is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:
	
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

At the outset, the Board notes that the Veteran's GAF scores have ranged from 45-60 throughout the course of the appeal, which is indicative of moderate to serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF scores as assistive and probative evidence; however, the scores alone are neither dispositive nor more probative than the actually described symptoms in the record.  

In the course of the Veteran's November 2011 VA examination, the Veteran indicated he used Mirtazapine for anxiety, sleep and depression.  The Veteran reported experiencing sleep problems, as well as heightened nervousness.  He stated he was twice married, and had been separated from his current wife for many years.  The Veteran also indicated he had two children, and the record shows limited contact with them.  The Veteran's GAF score was found to be 60, which is indicative of mild-moderate symptomatology.  The examiner diagnosed anxiety and depressed mood, but found the Veteran did not meet the full criteria for a diagnosis of PTSD at that time.

The Veteran subsequently underwent a comprehensive assessment with a private psychologist in October 2012.  At that time, the Veteran indicated he preferred isolation, and became easily startled.  He also endorsed distressing memories of his in-service assault.  The Veteran reported recurrent nightmares, and the clinician found some cognitive disengagement, but indicated those symptoms had decreased in severity since the Veteran began taking prescribed medication.  The doctor objectively noted the following symptoms: persistent re-experiencing of thoughts, avoidance of stimuli, increased arousal, irritability and hypervigilance, which all were consistent with the Veteran's diagnosis of PTSD.  The Veteran exhibited circumstantial thoughts, as well as a constricted affect.  During testing, the Veteran displayed some mildly delayed recall and moderate to significant impairments with concentration and task persistence.  Further, the clinician also found the Veteran displayed symptoms of suspiciousness.  The Veteran was noted to have impairment with work and an inability to establish and maintain social relationships.  Additionally, the clinician stated the Veteran has difficulty with stressful circumstances. 

Although the Veteran endorsed some remote suicidal thoughts, which occurred 10 years prior to the examination, the Veteran denied current suicidal thoughts, intentions or plans.  The clinician indicated the Veteran demonstrated poor insight and judgment; however, the doctor also reported the Veteran was able to form social judgments, use common sense, understand the rules of conventional behavior, and make reasonable decisions.  The Veteran denied hallucinations and delusions, and was oriented to person, place and time.  Thought process and communication were depicted as being unimpaired.  The Veteran did endorse some situational depression and anxiety.  He also reported panic attacks, but the practitioner determined he did not exhibit true symptoms of panic attacks.  There was no evidence of compulsions, fears, hypomania, mania, or agoraphobia.  The Veteran's GAF score was found to be 48, which is indicative of serious symptomatology.  The examiner diagnosed PTSD, and stated the Veteran's PTSD symptoms were related to the attack he suffered while in the military. 

The Veteran was afforded a hearing with a Decision Review Officer at the RO in August 2013.  At that time, the Veteran stated he continued to talk with his psychiatrist to obtain more information and insight into his PTSD.  Specifically, the Veteran stated he was working to understand his past actions, as well as the triggers that caused him to "go off the deep end."  He reported that he experienced recent irritability with a coworker who was inpatient with him.  The Veteran also indicated he experienced legal problems relative to past traffic infractions.  Additionally, the Veteran reported social isolation, because he felt more content alone.  The Veteran also endorsed sustained anxiety and depression during his hearing, and stated he continued to take medications for those symptoms. 

The Veteran was afforded a second VA examination in October 2013.  The examiner indicated the Veteran's GAF score at that time was 60.  Additionally, the examiner stated the Veteran experienced symptoms of anxiety, recurrent and distressing thoughts, feelings of detachment, irritability, and an exaggerated startle response.  The Veteran was noted to live with two roommates, and he stated he got along alright with them.  The Veteran also stated he enjoyed playing the guitar, working on motorcycles, hunting, fishing, and being outdoors.  He endorsed a very good work ethic, as he indicated he worked 12 hour shifts as a finishing technician. 

Most recently the Veteran underwent another private psychological evaluation at Fairfield Psychological Evaluations and Assessments with a clinical psychologist in July 2014.  During his assessment, the Veteran stated he continued to work for the graphics printing company, a position he had maintained for the past five years. The Veteran reported three and a half hours late for his examination, but was noted to be well groomed and dressed.  He was described as cooperative and responsive to questions.  His thoughts were noted to be average in amount and normal in pace.  He was coherent, without disturbances of logic, and his speech was noted to be generally clear.  The clinician found no unusual ideation, and indicated the Veteran exhibited a normal flow of ideas.  The Veteran described his mood as anxious, but the examiner found his affect to be normal.  Testing indicated the Veteran experiences mild anxiety and depression.  

The Veteran denied suicidal/homicidal ideations, and the clinician found no evidence of psychotic distortions or hallucinations.  The Veteran was oriented to person and place, but indicated it was the wrong day of the week.  Deficits in abstract reasoning were observed.  The psychologist stated the Veteran has no more than a slight memory deficit.  Some impairments in judgment were noted, but the examiner stated minimal information was provided to fully assess the Veteran's insight and judgment.  The Veteran was found to be fully able to manage his own self care in all major areas of daily living.  

The clinician indicated the Veteran again satisfied the full diagnostic criteria for PTSD.  During the assessment, he endorsed difficulty falling asleep, restlessness, depression, inability to make and keep opposite sex friends, excessive jumpiness, trouble trusting others, anxiety, vivid memories of his traumatic event, and emotional numbness.  The Veteran reported a number of social and leisure activities, which included attending church, working on cars, and playing the guitar.  Additionally, he stated he was taking a correspondence course at that time.  In sum, the examiner found the Veteran to be an anxious and depressed man, with few leisure activities or friends, who exhibited major impairments in several areas of functioning.  The examiner provided a GAF score of 45, which evidences serious symptoms. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a higher initial evaluation for the service-connected psychiatric disability.  The Veteran's social and occupational impairment more closely approximates the reduced reliability and productivity contemplated by a 50 percent evaluation than the deficiencies in most areas required for a higher evaluation.  

The evidence shows the Veteran has commonly reported his psychiatric symptoms are chronic sleep problems, mild anxiety, minor social avoidance, irritability, depressed mood, slight memory impairments, feelings of detachment, and diminished concentration.  The Veteran has also reported some poor insight and judgment, and impaired family relationships; however, he has also exhibited a good work history, maintained friendships, and participated in continuing education.  Additionally, the Veteran's thinking is largely normal.  His constellation of reported symptoms are clearly compatible with occupational and social impairment with reduced reliability and productivity.  He generally functions satisfactorily, and the evidence of record shows he attends to his own activities of daily living (i.e., dressing, feeding, and toileting), has a good relationship with his roommates, and goes to church.  The Veteran is not so depressed or anxious that he cannot perform chores or leave his home. 

While the Veteran's private psychologist has indicated the Veteran's PTSD causes deficiencies in most areas, the Board has reviewed the symptoms and GAF scores reported by the various examiners, and found the Veteran's disability picture does not more nearly approximate the criteria necessary for the establishment of a 70 percent disability evaluation.  Although the Veteran experienced suicidal thoughts long ago, there is no indication the Veteran has experienced suicidal thoughts during the period of this claim.  The Veteran has not experienced any symptoms that impair his ability to conduct routine activities.  Although he was noted to have some mild circumstantial speech during his October 2012 private assessment, there is no indication his communication was illogical, obscure or irrelevant.  Additionally, the October 2012 clinician indicated the Veteran did not exhibit true symptoms of panic attacks.  The Veteran has reported periods of irritability, but stated this is generally triggered, and there is no evidence of violence by the Veteran.  The Veteran has also exhibited a good work history, and has never shown signs of disorientation.  Therefore, the Veteran's symptoms and functioning do not comport with a higher 70 percent evaluation.

In closing, the Board notes there is no evidence of delusions, hallucinations, or grossly inappropriate behavior exhibited by this Veteran.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were shown, there is no indication they are of such a severity that he forgets names of close relatives, his own occupation, or his own name.  

Accordingly, the claim must be denied.

C.  Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, with regard to the claimed disabilities, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so staged ratings are not appropriate for these claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An evaluation in excess of 20 percent for bilateral hearing loss is denied.

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


